Citation Nr: 1444284	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-44 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to an increased disability rating for tension type headaches, currently rated as 10 percent disabling from August 30, 2006 and 30 percent disabling from January 3, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that further development is required.  VA's duty to assist requires that VA obtain a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Also, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).  Similarly, when a claimant asserts that his condition is worse than when last rated, VA's duty to assist includes providing a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (April 7, 1995).

Regarding the claim for an increased disability rating for headaches, the Veteran was most recently examined in January 2011.  Since then, the Veteran has claimed that his disability has worsened.  Indeed, in VA treatment records of April 2013, he stated he gets daily headaches and they interfere with his ability to work.  In essence, he has reported a worsening of symptoms.

Regarding the PTSD, the most recent VA examination was conducted in August 2008, over six years ago.  In a VA Form 9 of October 2010, the Veteran argued that his PTSD had worsened since the VA examination.  VA outpatient treatment records of June 2012 note the Veteran reported suicidal thoughts.  Records of August 2012 note the Veteran's wife reported he has suicidal thoughts.  Given the above, there is evidence of a potential worsening of the PTSD.

As noted, it appears that there is a potential worsening of symptoms for the service connected headaches and PTSD.  Therefore, a new VA examination is needed to properly assess the current level of severity of the disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should undertake appropriate development to obtain any pertinent, outstanding treatment records.
 
2.  Thereafter, the Veteran should be scheduled for appropriate VA examinations to ascertain the severity of his service-connected PTSD and headaches, and to determine the effect of his service-connected PTSD and headaches on employability.  The claims file should be made available to the examiner(s).  The examination report must include a complete rationale for all opinions and conclusions reached.
 
3.  The RO/AMC should also undertake any other development it determines to be warranted.
 
4.  The RO/AMC should then adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



